         Case 1:19-cv-02680-JMF Document 1 Filed 03/26/19 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HENG REN SILK ROAD INVESTMENTS LLC,
HENG REN INVESTMENTS LP,
derivatively on behalf of
                                                                   Case No.
SINO AGRO FOOD INC.
                          Plaintiffs,
               -against-
                                                                   VERIFIED SHAREHOLDER
                                                                   DERIVATIVE COMPLAINT
SINO AGRO FOOD INC.,
LEE YIP KUN SOLOMON,
TAN POAY TEIK,
CHEN BOR HANN,
LIM CHANG SOH,
                              Defendants,
               -and-

SINO AGRO FOOD INC.
                              Nominal Defendant.


       Plaintiffs Heng Ren Silk Road Investments LLC and Heng Ren Investments LP

(“Plaintiffs”), by and through their undersigned attorneys, submits this Verified Shareholder

Derivative Complaint against Sino Agro Food, Inc. (“SIAF” or the “Company”), Lee Yip Kun

Solomon (“Defendant Lee”), Tan Poay Teik (“Defendant Teik”), Chen Bor Hann (“Defendant

Hann”), and Lim Chang Soh (“Defendant Soh”) (Defendants Lee, Teik, Hann, and Soh

together as the “Individual Defendants”). Plaintiffs allege the following based upon

information and belief, except as to those matters concerning Plaintiffs, which are alleged upon

personal knowledge. Plaintiffs’ information and belief is based on, among other things, the

investigations conducted by themselves and similarly situated shareholders, such investigations

including, among other things, review and analysis of various governmental filings both in the

U.S and China.
          Case 1:19-cv-02680-JMF Document 1 Filed 03/26/19 Page 2 of 20



                                   NATURE OF ACTION

               1.      This is a shareholder derivative action brought for the benefit of SIAF and

its shareholders. SIAF, a Nevada corporation, is an agriculture technology and natural food

holding company with principal operations in the People's Republic of China (“China”). The

Company acquires and maintains equity stakes in a portfolio of joint venture businesses that

SIAF forms according to its core mission to produce, distribute, market and sell natural,

sustainable protein food and produce, primarily seafood and beef, to the rapidly growing middle

class in China. SIAF trades on the OTC QX, is registered and reports to the United States

Securities and Exchange Commission (“SEC”), and upon information and belief has raised

significant funds through public offerings within the U.S.

               2.      This derivative action is brought seeking equitable relief and damages to

remedy, inter alia, (i) breaches of fiduciary duties by the Individual Defendants, including, inter

alia, the gross mismanagement of SIAF and unexplained material default of its obligations under

a commercial loan agreement, (ii) the misleading and false statements (including material

omissions) that the Individual Defendants issued (or failed to issue) to its Board, its shareholders,

the investing public, and governmental regulators, and (iii) the unauthorized issuance of new

shares to pay debts that have diluted shareholder ownership and oppressed shareholders.

               3.      Furthermore, the Individual Defendants’ gross mismanagement and

unexplained abandonment of certain business lines are methodically stripping the Company of its

remaining real value to the detriment of SIAF and its shareholders. Upon information and belief,

the Individual Defendants have begun the process of purposefully diluting existing shareholders

equity in the Company, and on February 27, 2019 applied to delist SIAF’s shares from the

Merkur Market on the Oslo Stock Exchange in Norway, after being found by the Exchange to
          Case 1:19-cv-02680-JMF Document 1 Filed 03/26/19 Page 3 of 20



have breached duties to disclose inside information to the market, among other disclosure

obligations. These actions will make it easier for the Individual Defendants to eventually “go

dark” in the United States leaving SIAF and its shareholders in imminent danger that their shares

will have no value and a slim chance to recover the same, a scenario that occurs all too often in

cases with facts similar to those here.

               4.      This action is an attempt to stop the above from happening by, inter alia,

removing the Individual Defendants from their managerial and directorial positions from the

Company, and appointing an independent receiver to, inter alia, a) shed light on the downward

spiral and help prevent any further mismanagement, breaches of fiduciary duties, violation of

law, and diminution of value, b) to ensure the status quo and preservation of the Company, its

businesses, and its assets, and c) to appoint a new management team to assume control of the

Company’s day-to-day operations and attempt to restore value to SIAF and its shareholders .

This action additionally seeks damages stemming from the Individual Defendants’ violations of

both state and federal law.

               5.      The appointment of an experienced, independent receiver would allow for

a professional review of SIAF’s past and current financial condition, such as an inspection of its

books and records to explain the significantly inconsistent reporting authorized by the

Defendants and filed with regulators in the U.S. and China (discussed infra). Furthermore, the

appointment of a receiver would allow this Court, shareholders and investors to receive a true

and accurate disclosure of financial information that they rightly deserve, allowing them to make

responsible investment decisions. Without this remedy, the Individual Defendants’ possession of

super-voting shares (as well as Defendant Lee’s current roles as Chairman of the Board, CEO,

President, and CFO) will deny shareholders these deserved disclosures. This is especially
           Case 1:19-cv-02680-JMF Document 1 Filed 03/26/19 Page 4 of 20



pronounced here where the Company and the management team are physically operating in

China beyond the immediate reach of US regulators.

                                           PARTIES

               6.      Plaintiff Heng Ren Silk Road Investment LLC is a limited liability

corporation incorporated under the laws of the Cayman Islands. Heng Ren Silk Road

Investments LLC is currently and has at all material times of this action been a shareholder of

SIAF.

               7.      Plaintiff Heng Ren Investments LP is a limited partnership incorporated

under the laws of the Commonwealth of Massachusetts, U.S.A. Heng Ren Investments LP is

currently and has at all material times of this action been a shareholder of SIAF.

               8.      Nominal Defendant SIAF is a Nevada corporation with its principal

executive offices located in China. SIAF has operational offices in multiple countries including

the US. SIAF securities trade on the OTC QX market, and the Company reports to the SEC.

SIAF transacts significant business in the State of New York, and the Company’s corporate legal

counsel is located in the City and State of New York.

               9.      Defendant Lee is the current Chairman of the Board of Directors of SIAF

as well as the President, CEO, and CFO of the Company. Upon information and belief,

Defendant Lee is an Australian citizen.

               10.     Defendant Teik is a current Director of SIAF with managerial and

executive influence and power. Upon information and belief, Defendant Teik is a Malaysian

citizen.
           Case 1:19-cv-02680-JMF Document 1 Filed 03/26/19 Page 5 of 20



               11.     Defendant Hann is a current Director of SIAF with managerial and

executive influence and power. Upon information and belief, Defendant Hann is a Taiwanese

citizen.

               12.     Defendant Soh is a current Director of SIAF with managerial and

executive influence and power. Upon information and belief, Defendant Soh is a Malaysian

citizen.

                              JURISDICTION AND VENUE

               13.     This Court has subject-matter jurisdiction pursuant to 28 U.S.C. 1332

because the parties are citizens of different states and the amount of controversy exceeds

$75,000.00. Furthermore, this Court has subject matter jurisdiction because Plaintiffs have

alleged violations of federal law.

               14.     This Court has jurisdiction over each Defendant named herein because

SIAF is a corporation that conducts and transacts business in this District, and otherwise has

sufficient minimum contacts with the U.S. and this District. The Individual Defendants through

SIAF as well as individually also have sufficient minimum contacts with this District so as to

render the exercise of jurisdiction by this Court permissible under traditional notions of fair play

and substantial justice. Furthermore, this Court has jurisdiction over each Defendant based on

FRCP 4(k)(1) and CPLR 302, due to the Individual Defendants’ contacts with this District via

SIAF and individually. Moreover, this Court has jurisdiction over all Defendants pursuant to

FRCP 4(k)(1)(c) and Section 27 of the Exchange Act (15 U.S.C § 78aa) due to the Exchange Act

violations alleged herein.
          Case 1:19-cv-02680-JMF Document 1 Filed 03/26/19 Page 6 of 20



               15.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(3)

because each of the Defendants are subject to personal jurisdiction of this District with respect to

this action.

               16.     In connection with the acts, conduct and other wrongs alleged herein,

Defendants either directly or indirectly used the means and instrumentalities of interstate

commerce, including but not limited to the United States mails, interstate telephone

communications, and the facilities of the national securities exchange.

                                FACTUAL ALLEGATIONS

SIAF Background

               17.     SIAF, a Nevada corporation, is an agriculture technology and natural food

holding company with principal operations in the China. The Company acquires and maintains

equity stakes in a portfolio of joint venture businesses that SIAF forms according to its core

mission to produce, distribute, market and sell natural, sustainable protein food and produce,

primarily seafood and beef, to the rapidly growing middle class in China.

               18.     The Company’s corporate structure including its control and ownership

over various subsidiaries is as follows:
         Case 1:19-cv-02680-JMF Document 1 Filed 03/26/19 Page 7 of 20




               19.    The Individual Defendants, through the creation of class A-share

issuances, have absolute power and super majority control over the Company, and are

disconnecting from shareholders, evoking the very real likelihood that SIAF is preparing to “go

dark.”

               20.    Since late 2018, after the Company first received a default notice with

regard to a commercial loan agreement the Company entered into (discussed infra), SIAF

management suspiciously rejected a live quarterly conference call, and instead required pre-

screened and pre-approved shareholder questions only. SIAF management stated prepared

remarks to the edited questions and refused to directly discuss with shareholders of the Company

the loan default and its significant and material consequences, and other acute issues that have

led to not only SIAF being charged by the Oslo Stock Exchange in November, 2018 for failing to

disclose to the market certain inside information about the Company’s scheme to issue common
          Case 1:19-cv-02680-JMF Document 1 Filed 03/26/19 Page 8 of 20



shares as security for various loans, but ultimately SIAF’s February, 2019 notice of delisting

from the Oslo Stock Exchange as well. SIAF management’s efforts to dodge direct engagement

with shareholders has prevented the shareholders from allaying their serious and legitimate

concerns regarding, inter alia, the mismanagement of the Company, its financial health relative

to the default notice, and the future value of equity ownership in SIAF.

                21.     Defendant Lee, with just an 8.38% equity ownership interest in the

Company, has an incredible super majority voting right interest by himself, with 61.67% of the

Company’s voting rights. Defendant Lee, as Chairman and with such super majority voting

power, cannot be outvoted and thus cannot be ousted from his positions. The officers and

directors of the Company (including Defendant Lee) have a 12.67% equity ownership interest in

the Company, but have 82.17% of the Company’s voting rights.

                22.     Such absolute and unchecked power and unbridled control over the

Company has shielded the Individual Defendants thus far from any consequences of their

continued wrongful conduct, breaches of fiduciary duties, and violations of securities laws as

outlined herein.

Breaches Due to Mismanagement

                23.     Because of their positions as officers and/or directors of the Company and

their ability to control the business and corporate affairs of the Company, the Individual

Defendants owed SIAF the fiduciary obligations of good faith, trust, loyalty, and due care, and

were required to use their utmost ability to control and manage the Company in a fair, just,

honest and equitable manner. The Individual Defendants were required to act in the best

interests of the Company so as to benefit the Company, and not in furtherance of their personal

interests or benefit.
           Case 1:19-cv-02680-JMF Document 1 Filed 03/26/19 Page 9 of 20



               24.     The Individual Defendants, because of their positions of control and

authority as directors and/or officers of SIAF, were able to directly and/or indirectly, exercise

control over the wrongful acts complained of herein.

               25.     The Individual Defendants have breached their fiduciary duties by failing

to take the necessary steps to appoint certain directorial and managerial positions of the

Company, leaving such positions either vacant, or allowing Defendant Lee to assume such

unchecked executive functions as SIAF’s Chairman of the Board, President, CEO, and CFO.

The unfilled vacancies include an independent director position, which has been unfilled since

November, 2018 and the Company’s critically-important CFO position, which has been vacant

since December, 2018. Upon information and belief, Defendant Lee has self-appointed himself

as CFO.

               26.     The Individual Defendants have breached their fiduciary duties by

directing and/or allowing the Company to default on a promissory note issued by Euro China

Capital AB (“ECAB”) in the principal amount of $33,300,000.00. The underlying agreement

contains a clause conferring the State of New York with exclusive jurisdiction. The notice of

default was received by the Company on December 12, 2018 and specified that SIAF was in

default due to, inter alia, failure to make repayments on the note as prescribed by its terms. Based

upon information and belief, the Defendants have taken no material steps to ameliorate this

default.

               27.     The Individual Defendants have breached their fiduciary duties by

directing and/or allowing SIAF to abandon certain of its essential business lines, engaging in

gross mismanagement and wasting corporate assets. The Defendants have seemingly and

inexplicably abandoned their cattle and meat trading business that was previously touted as a
            Case 1:19-cv-02680-JMF Document 1 Filed 03/26/19 Page 10 of 20



highly successful diversification of the Company with a potential IPO through the Company’s

Macau EIJI Company Ltd ("MEIJI") subsidiary.

                  28.     The Individual Defendants have breached their fiduciary duties by, upon

information and belief, wrongfully increasing the authorized shares of common stock from

27,000,000 to 50,000,000 without a meeting of the shareholders and without authorization from

the Company’s Articles of Incorporation. Since this unilateral action, SIAF’s share price has

fallen 92% from $2.27 to $0.18 as of March 22, 2019. The Individual Defendants further

breached their fiduciary duties by, upon information and belief, issuing new shares on multiple

occasions in violation of certain anti-dilution clauses by which the Company was bound.

                  29.     The Individual Defendants breached their fiduciary duties by failing to

include in certain recent filings and public statements the required cautionary statements

identifying important and meaningful factors that could cause the actual results to differ

materially from those in their forward-looking statements. By failing to include the cautionary

disclaimers, the Individual Defendants disqualified the Company from claiming Safe Harbor

protections and put the Company at risk of securities fraud.

                  30.     Moreover, on November 2, 2018, the Oslo Stock Exchange imposed a

violation charge on SIAF of approximately $80,000 due to SIAF’s failure to disclose inside

information on arrangements to issue common shares as security for various loans and trade

finance facilities pursuant to certain requirements to trade on the Merkur Market. SIAF further

breached its obligations to the Exchange by not disclosing increases of its authorized share

capital and issuances of new common shares. 1 SIAF subsequently, in February 2019, noticed its

delisting from the Oslo Stock Exchange.



1
    The Oslo Stock Exchange passed the following resolution:
         Case 1:19-cv-02680-JMF Document 1 Filed 03/26/19 Page 11 of 20



Misleading Statements and False Information Regarding Tri -Way

               31.     SIAF owns a 36.6% stake in Tri-Way Industries Ltd. (“TRW”), a Hong

Kong holding company, which in turn 100% owns Jiangmen City A. Power Fishery

Development Co Ltd (“JFD”), a China holding company. In its SEC filings and investor

materials, SIAF represented that JFD was the 100% owner of five “aqua farms” that produced

certain fish and other seafood within China. The ownership structure according to SIAF in its

SEC filings was as follows:




               32.     However, investigation into certain filings by SIAF to the State

Administration for Industry and Commerce (“SAIC”) in China reveals that the true owners of




“A violation charge is hereby imposed on Sino Agro Food Inc. for material breaches of the Continuing
Obligations of companies admitted to trading on Merkur Market in an amount of NOK 700,000, cf.
section 12.3 of the Continuing Obligations. The decision may be appealed to the Merkur Market Appeals
Committee, cf. section 14 of the Continuing obligations of companies admitted to trading on Merkur
Market.”
         Case 1:19-cv-02680-JMF Document 1 Filed 03/26/19 Page 12 of 20



Aqua Farm 2 is an unknown individual by the name of Gao Zuanming, who, upon information

and belief, has no connection to entities referenced in the above chart - JFD, TRW, or SIAF.

              33.     Similarly, SAIC filings show that the owners of Wholesale Center 1, a

marketing, distribution, seafood processing and sales complex, are unknown individuals Zhou

Jianfeng (51% ownership interest) and Zhou Haiyan (49% ownership interest). Upon

information and belief, neither Zhou Jianfeng nor Zhou Haiyan is affiliated or connected to JFD,

TRW, or SIAF.

              34.     Moreover, SAIC filings reveal material inconsistencies among revenue

reported to the SAIC in China, revenue reported to the SEC, and in Press Release to the U.S.

shareholders and investors in the same time periods. SIAF reported to the SAIC in China that

revenue from the five Aqua Farms in 2017 was $447,080.00. In contrast, SIAF reported to the

SEC $17 million in revenue for wholly owned Capital Award Inc., which provides technology

and services to TRW. SIAF also reported in its Press Release a contribution of $12 million from

TRW to SIAF’s income (based on TRW’s total income of $32.8 million and SIAF’s 36.6%

ownership). In contrast, in its 2017 10K SEC filing, SIAF reported that TRW was disposed from

the Company in October 2016 and therefore generated no income in 2017.

              35.     Similarly, in 2017, SIAF reported that the total asset value for TRW’s

Aqua Farms 1-5 was approximately $310 million, based on an “independent appraisal” allegedly

performed by The Dun and Bradstreet Corporation. In reports to China’s SAIC, however, SIAF

reported that in 2017 the total asset value of TRW’s Aqua Farms 1-5 was $12.3 million.

              36.     In an SEC 10-Q filing on August 14, 2018, SIAF restated its commitment

to a dividend policy, which was first announced earlier in 2018, of US $0.05 per share “payable

during Q4 2018,” and in 2019 “$0.05 per share will be declared and paid semiannually” for a
         Case 1:19-cv-02680-JMF Document 1 Filed 03/26/19 Page 13 of 20



total of US $0.10 per share. Four months later in SIAF’s prepared December “Q&A” session, on

the heels of the default notice, management stated “In retrospect the dividend announcement was

made prematurely.”

               37.     In an October 5, 2018 press release, SIAF stated that TRW was pleased to

announce a share distribution to SIAF and its shareholders on November 14, 2018 at a reportable

value of $1.33 per share. In the December remarks, SIAF management stated TRW’s share

dividend would require an F-1 filing to the SEC, which they represented as “near completion to

submit.” It has still not been filed after more than three months.

               38.     Despite the massive loan default, the recent Norway delisting and the

impending US delisting, SIAF is now dangling to investors the prospect of a 2020 IPO for TRW

on the Stock Exchange of Hong Kong (HKEX). According to SIAF’s 2017 10-K filed with the

SEC, “A team of qualified HK licensed CPA’s, securities attorneys, and Tri-way staff continue

to organize and compile all Tri-way financial and legal records, past and present, throughout the

pre-IPO process in accordance with its application to the exchange and regulatory authorities in

concert with its financial advisors providing guidance throughout the pre-IPO process.”

Derivative Allegations and Demands to the Board

               39.     Plaintiffs bring this action derivatively in the right and for the benefit of

SIAF to redress the wrongful and illegal conduct outlined herein by the Individual Defendants.

               40.     Plaintiffs will adequately represent the interests of SIAF and its

shareholders in enforcing and prosecuting its rights.

               41.     SIAF is named as a nominal defendant in this action solely in a derivative

capacity. This is not a collusive attempt to confer jurisdiction on this Court that it would not
         Case 1:19-cv-02680-JMF Document 1 Filed 03/26/19 Page 14 of 20



otherwise have. Prosecution of this action, independent of the Individual Defendants, is in the

best interests of SIAF and its shareholders.

                42.     Any such demand by Plaintiffs to the SIAF Board of Directors would be

futile due to a majority of the Directors being interested in the alleged violations of law

contained herein. Moreover, Defendant Lee’s absolute voting power over the Company (61.67%

voting rights) and the Directors’ combined 82.17% voting rights of the Company would make

any such demand to the Board futile.

                                    FIRST CAUSE OF ACTION
                                    (Appointment of a Receiver)
                              (As to Nominal Defendant SIAF)

                43.     Plaintiffs repeat and reallege each of the foregoing allegations as if more

fully set forth at length herein.

                44.     Due to the wrongful conduct herein, which includes, inter alia, the

abandonment of business lines and operations, failure to cure a massive loan default, failure to

cure financial reporting leading to sanctions for violations by the Norway regulators, failure to be

transparent with financial details of the Company, failure to properly manage the Company in

many material ways, and the violations of federal securities laws, an independent receiver is

necessary and prudent to (a) ensure the company assets are preserved; (b) prevent the further

dissipation of the Company and its assets; (c) secure the current true financial condition of the

company; (d) take the necessary steps to ensure the Individual Defendants are removed from the

Company; and (e) appoint a new management team to run the Company’s day-to-day operations

in line with proper corporate governance, company by-laws, articles of incorporation and rules of

the SEC and restore value to the Company and its shareholders.
         Case 1:19-cv-02680-JMF Document 1 Filed 03/26/19 Page 15 of 20



                                SECOND CAUSE OF ACTION
                                    (Breach of Fiduciary Duties)
                              (As to the Individual Defendants )

                45.      Plaintiffs repeat and reallege each of the foregoing allegations as if more

fully set forth at length herein.

                46.      As outlined herein, the Individual Defendants, due to their positions and

control over SIAF, owed and continue to owe SIAF, the Board, and the shareholders certain

fiduciary obligations.

                47.      The Individual Defendants breached their fiduciary obligations in that the

Individual Defendants:

                 a.   failed to disseminate accurate and truthful information to the Company, its

                      shareholders, the investing public, and certain governmental regulatory

                      bodies;

                 b.   failed to prudently manage the Company in a way that put the best interests

                      of the Company first, including by (i) increasing the amount of common

                      stock of the Company in violation of the Company’s Articles of

                      Incorporation and under certain agreements the Company is bound by, (ii)

                      abandoning certain business lines of the Company, (iii) allowing certain

                      managerial roles to be left vacant, and by allowing Defendant Lee to de

                      facto take over such vacant positions, (iv) allowing the Company to default

                      on a promissory note issued by ECAB, and (v) by failing to include in

                      certain recent filings and public statements the required meaningful

                      cautionary statements identifying important factors that could cause actual

                      results to differ materially from those in their forward-looking statements.
          Case 1:19-cv-02680-JMF Document 1 Filed 03/26/19 Page 16 of 20



                48.     Due to the Individual Defendants’ breaches, SIAF has been substantially

harmed.

                                    THIRD CAUSE OF ACTION
        (Violation of Section 10(b) of The Exchange Act and Rule 10b -5)
                              (As to All Defendants)

                49.     Plaintiffs repeat and reallege each of the foregoing allegations as if more

fully set forth at length herein.

                50.     The Company and the Individual Defendants, individually and in concert,

directly or indirectly, disseminated or approved the various false statements and omissions

outlined herein, which they knew to be false or deliberately disregarded in order to make the

statements made, in light of the circumstances under which they were made, not misleading.

                51.     The Individual Defendants failed to disclose to the Board, its shareholders,

or the investing public the various information concerning their wrongful and fraudulent conduct

as outlined herein, causing the Company’s securities to be artificially inflated and then drop by

nearly [90%] upon discovery of the misstatements and omissions.

                               FOURTH CAUSE OF ACTION
                   (Violation of Section 20(a) of The Exchange Act )
                                 (As to All Defendants)

                52.     Plaintiffs repeat and reallege each of the foregoing allegations as if more

fully set forth at length herein.

                53.     The Individual Defendants participated in the operation and management

of the Company, and conducted and participated, directly and indirectly, in the conduct of the

Company’s business affairs. Because of their senior positions, the Individual Defendants knew

the adverse non-public information regarding the Company’s business practices.
         Case 1:19-cv-02680-JMF Document 1 Filed 03/26/19 Page 17 of 20



                  54.      As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to the

Company’s financial condition and results of operations, and to correct promptly any public

statements issued by the Company which had become materially false or misleading.

                  55.      Because of their positions of control and authority as senior officers, the

Individual Defendants were able to, and did, control the contents of the various reports, press

releases and public filings which the Company disseminated in the marketplace.

                  56.      The Individual Defendants did cause the Company to disseminate false

information and further failed to disclose the wrongful and fraudulent scheme by the Individual

Defendants in transferring assets and value out of the Company.

                                         PRAYER FOR RELIEF

                  WHEREFORE, Plaintiffs demand that judgment be entered in favor of SIAF

as follows:

   (a) on the first cause of action (appointing a receiver), judgment against Defendant SIAF,

       for the following relief:

                i.      appointing an independent receiver to assume full control over the Company,

                        its assets, and employees;

              ii.       for attorneys’ fees and costs; and

              iii.      for such other and further as this Court may deem equitable and just.

   (b) on the second cause of action (breach of fiduciary duties), judgment against

       Defendants Lee, Teik, Hann, and Soh, jointly and severally, for the following relief:

                i.      compensatory damages in an amount to be determined at trial;

              ii.       consequential damages in an amount to be determined at trial;
     Case 1:19-cv-02680-JMF Document 1 Filed 03/26/19 Page 18 of 20



        iii.   punitive damages in an amount to be determined at trial;

        iv.    attorneys’ fees and costs;

         v.    such other and further relief as this Court may deem equitable and just.

(c) on the third course of action (Violation of Section 10(b) of The Exchange Act and

   Rule 10b-5), judgment against Defendants Lee, Teik, Hann, and Soh, jointly and

   severally, for the following relief:

          i.   compensatory damages in an amount to be determined at trial;

        ii.    consequential damages in an amount to be determined at trial;

        iii.   attorneys’ fees and costs;

        iv.    such other and further relief as this Court may deem equitable and just.

(d) on the fourth cause of action (Violation of Section 20(a) of The Exchange Act),

   judgment against Defendants Lee, Teik, Hann, and Soh, jointly and severally, for the

   following relief:

          i.   compensatory damages in an amount to be determined at trial;

        ii.    consequential damages in an amount to be determined at trial;

        iii.   attorneys’ fees and costs;

        iv.    such other and further relief as this Court may deem equitable and just
        Case 1:19-cv-02680-JMF Document 1 Filed 03/26/19 Page 19 of 20



                                      JURY DEMAND

      Plaintiffs demand a trial by jury on all issues in this action.


Dated: March 26, 2019



                                                              _______________
                                                              Michael D. Cilento, Esq.
                                                              Zhenling Zhang, Esq.
                                                              The Seiden Group
                                                              469 Seventh Ave., Fifth Floor
                                                              New York, New York 10018
                                                              mcilento@seidenlegal.com
                                                              (646) 766-1723
                                                              Attorneys for Plaintiff
          Case 1:19-cv-02680-JMF Document 1 Filed 03/26/19 Page 20 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HENG REN SILK ROAD INVESTMENTS LLC,
HENG REN INVESTMENTS LP,
derivatively on behalf of
                                                                                      Case No.
SINO AGRO FOOD INC.
                          Plaintiffs,
               -against-
                                                                                               VERIFICATION
SINO AGRO FOOD INC.,
LEE YIP KUN SOLOMON,
TAN POA Y TEIK,
CHEN BOR HANN,
LIM CHANG SOH,
                                          Defendants,
                      -and-

SINO AGRO FOOD INC.
                                          Nominal Defendant.



                     PETER HALESWORTH, being duly sworn, deposes and says that deponent is an

officer of the Plaintiff entities in this action and has read this Complaint; deponent knows its

content and knows that it is true to the best of deponent's knowledge, except as to those matters

stated to be upon information and belief, and as to those matters, deponent believes them to be

true.



                                                                  Peter Halesworth, on behalf of
                                                                  Heng Ren Silk Road Investments LLC
                                                                  Heng Ren Investments LP

Sworn to me before this ~ day
of March 2019
                                                        ~               GITA BAHERY
                                                                         Notary Public
                                                                Commonwealth of Massachusetts
                                                            My Comml11lon Expires September 10, 2021

Notary Public
6 B< 0o-..;!         ,t                                                                                       20
 0eol~W\ J t) 1f           C :)..O[).b




               ---   -----"--   -   -   ~~----
